--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10w


 

 

 

Ampal-RSUO

 

Sale and Purchase of CWI Shares

SHARE SALE AND PURCHASE AGREEMENT

                    THIS SHARE SALE AND PURCHASE AGREEMENT (this “Agreement”) is
entered into this 22 day of May, 2006 by and between AMPAL-AMERICAN ISRAEL
CORPORATION, a company incorporated under the laws of New York (the “Seller”)
and RED SEA UNDERWATER OBSERVATORY LTD., a company incorporated under the laws
of Israel (the “Purchaser”).

WITNESSETH

                    WHEREAS, the Seller is the holder and record and beneficial
owner of the Purchased Shares (as defined in section 2.1 below); and

                    WHEREAS, the Seller wishes to sell, transfer and assign the
Purchased Shares to the Purchaser in consideration for the payment of the
Purchase Price (as defined in section 3.1 below) and the Purchaser wishes to
purchase, assume and receive such Purchased Shares and pay the Purchase Price,
all on and subject to the terms and conditions set forth in this Agreement; and

                    WHEREAS, simultaneously with the signing of this Agreement
the Seller and Purchaser shall sign a share sale and purchase agreement for the
sale of Seller’s shares in Red Sea Marineland Holding (1973) Ltd., and in Red
Sea Underwater Observatory Ltd. (the “Additional Agreement”)

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, the parties hereto, intending
to be legally bound, agree as follows:

 

 

 

1.

DEFINITIONS

 

 

 

In this Agreement, the following terms shall have the meaning ascribed thereto
in this Section 1:

 

 

 

1.1.

“Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other governmental authority.

 

 

 

 

1.2.

“Additional Agreement” shall have the meaning ascribed thereto in the preamble.

 

 

 

 

1.3.

“Affiliate” means, with respect to any person, any other person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
For purposes of this Agreement, the term “Control” (including, with correlative
meanings, the terms “Controlling”, “Controlled by” and “under common Control
with”), as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through ownership of voting securities or
partnership interests, by contract or otherwise.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

1.4.

“Business Day” shall have the meaning ascribed thereto in section 12.1.

 

 

 

 

1.5.

“Closing” shall have the meaning ascribed thereto in section 4.1.

 

 

 

 

1.6.

“Closing Date” shall have the meaning ascribed thereto in section 4.1.

 

 

 

 

1.7.

“Company” shall have the meaning ascribed thereto in section 2.1.

 

 

 

 

1.8.

“Damages” means any and all losses, Liabilities, damages, fines, payments, costs
and expenses, whenever or however arising and whether or not resulting from
Third Party Claims (including the reasonable costs and expenses of any and all
Actions or other legal matters; all amounts paid in connection with any demands,
assessments, judgments, settlements and compromises relating thereto; interest
and penalties with respect thereto; and costs and expenses, including reasonable
attorneys’, fees and expenses, incurred in preparing for or defending against
any such Actions or other legal matters or in asserting, preserving or enforcing
an Indemnitee’s rights hereunder).

 

 

 

 

1.9.

“Liability” means any and all claims, debts and liabilities of whatever nature,
whether asserted or, based on the current state of affairs or facts, fixed,
absolute or contingent, matured, accrued, liquidated or unliquidated, and
whenever or however arising (including those arising out of any contract or
tort, whether based on negligence, strict liability or otherwise).

 

 

 

 

1.10.

“Liens” shall mean any charge, claim, community property interest, equitable
interest, lien, encumbrance, option, proxy, pledge, security interest, mortgage,
right of first refusal, right of preemption, transfer or retention of title
agreement, right or claim of any third party or restriction by way of security
of any kind or nature, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership (other than
those specified in the incorporation documents of the Company).

 

 

 

 

1.11.

“Purchase Price” shall have the meaning ascribed thereto in section 3.1.

 

 

 

 

1.12.

“Purchased Shares” shall have the meaning ascribed thereto in section 2.1 below.

 

 

 

2.

PURCHASE AND SALE OF THE PURCHASED SHARES

 

 

 

2.1.

Subject to the terms and conditions of this Agreement, at the Closing the Seller
will sell, convey, transfer, assign and deliver to Purchaser the Purchased
Shares, free and clear of any Liens, and Purchaser will, in reliance on the
representations and warranties of the Seller included in this Agreement only,
purchase, assume and acquire from the Seller the Purchased Shares.


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

The “Purchased Shares” shall mean, collectively:

 

 

 

(i)

2,500 Ordinary A Management Shares, par value GBP 1.00 each, of Coral World
International Limited, a company incorporated under the laws of Guernsey
(“Company”);

 

 

 

 

(ii)

500 Preference C Shares, par value GBP 1.00 each, of Coral World;

 

 

 

 

(iii)

100 Redeemable Preference D Shares, par value GBP 1.00 each, of Coral World;


 

 

 

 

2.2.

It is agreed that under the transaction contemplated by this Agreement all
Purchased Shares together shall be purchased by the Purchaser, under no
circumstances shall only part of the Purchased Shares be purchased by Purchaser.

 

 

 

3.

PURCHASE PRICE

 

 

 

3.1.

In consideration for the Purchased Shares sold and assigned by the Seller, the
Purchaser shall pay to the Seller, at the Closing and subject to the fulfillment
of the conditions precedent set forth in Section 9 below, an aggregate amount of
US$19,338,250 (nineteen million three hundred thirty eight thousand two hundred
and fifty United States dollars) (the “Purchase Price”).

 

 

 

 

3.2.

The Purchase Price shall be paid in United States dollars by wire transfer in
immediately available funds to a bank account, as instructed by the Seller to
the Purchaser in writing.

 

 

 

 

3.3.

Seller shall withhold from the Purchase Price any amount as may be required
under applicable law, unless provided by Seller, prior to Closing, with a Tax
Withholding Exemption from the Israeli tax authorities

 

 

 

4.

CLOSING

 

 

 

4.1.

Closing Date. The sale and transfer of the Purchased Shares will take place at a
closing (the “Closing”) to be held at the offices of Meitar, Liquornik, Geva &
Leshem, Brandwein, Law Offices, 16 Abba Hillel Silver Road, Ramat-Gan 52506,
Israel, at 10:00 a.m. on a day to be mutually agreed upon by the parties but in
no event later than June 26, 2006, provided however that all of the conditions
set forth in Section 9 below are satisfied or waived by such date. The date on
which the Closing occurs is referred to herein as the “Closing Date”.

 

 

 

 

 

The Closing and the closing of the transaction contemplated in the Additional
Agreement (the “Additional Closing”) shall occur simultaneously, and subject to
the fulfillment of the conditions to closing under both agreements. All
transactions occurring at the Closing and at the Additional Closing shall be
deemed to take place simultaneously and no transaction in this Agreement and/or
in the Additional Agreement shall be deemed to have been completed and no
document or certificate shall be deemed to have been delivered until all
transactions contemplated in this Agreement and in the Additional Agreement are
completed and all documents to be delivered in the Closing and the Additional
Closing are delivered. Unless otherwise indicated, all documents and
certificates shall be dated on or as of the Closing Date.


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

4.2.

Closing Deliveries of the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Purchaser the following documents:

 

 

 

 

 

4.2.1.

Share Certificates and Transfer Deeds. Share certificates representing all of
the Purchased Shares, accompanied by duly signed share transfer deeds
transferring the Purchased Shares to Purchaser, made in accordance with the
respective incorporation documents of the Company, in the form of Schedule 4.2.1
attached hereto;

 

 

 

 

 

 

4.2.2.

Compliance Certificate. A certificate in the form of Schedule 4.2.2 hereto duly
signed by the Seller confirming that (i) the representations and warranties of
the Seller in Section 5 hereto are true and correct in all material respects as
of the date of this Agreement and as of the Closing Date, (ii) all covenants and
agreements of the Seller under this Agreement to be performed or complied with
on or prior to the Closing Date have been performed and complied with; and
(iii) all documents to be executed and delivered by the Seller at the Closing
have been executed by a duly authorized officer of the Seller;

 

 

 

 

 

 

4.2.3.

Directors and Officers Resignation; Signature Rights Revocation. Written
resignation letters from all directors and officers of the Company designated by
the Seller, in the form of Schedule 4.2.2 hereto and revocation of signature
rights in the Company;

 

 

 

 

 

 

4.2.4.

Board Resolutions. True and correct copies of the resolutions of the Board of
Directors of the Company, approving and authorizing the transfer of the
respective Purchased Shares from the Seller to the Purchaser, as contemplated by
this Agreement;

 

 

 

 

 

4.3.

Closing Deliveries of the Purchaser. At the Closing, the Purchaser shall
deliver, or cause to be delivered, to the Seller the following documents:

 

 

 

 

 

4.3.1.

Share Transfer Deeds. A counterpart signature on the share transfer deeds
transferring the Purchased Shares to Purchaser, duly signed by the Purchaser, in
the form of Schedule 4.2.1 attached hereto;

 

 

 

 

 

 

4.3.2.

Compliance Certificate. A certificate in the form of Schedule 4.3.2 hereto duly
signed by the Purchaser confirming that: (i) the representations and warranties
of the Purchaser in Section 6 hereto are true and correct in all material
respects as of the date of this Agreement and as of the Closing Date; (ii) that
all covenants and agreements of the Purchaser under this Agreement to be
performed or complied with on or prior to the Closing Date have been performed
and complied with; and (iii) all documents to be executed and delivered by the
Seller at the Closing have been executed by a duly authorized officer of the
Seller; and

 

 

 

 

 

 

4.3.3.

Payment of the Purchase Price. Evidence of transfer of the Purchase Price, in
immediately available funds, by wire transfer to the account designated by the
Seller.

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

The Seller hereby represents and warrants to the Purchaser that as of the date
hereof and as of the Closing:


4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

5.1.

Organization. The Seller is a duly incorporated public company, organized and
validly existing under the laws of the New York State, U.S.A.. Seller’s
securities are traded in Nasdaq. Seller did not have a receiver appointed or an
assignee for the benefit of creditors, is not insolvent and is able to pay debts
as they become due.

 

 

 

 

5.2.

Due Authority and Execution. The Seller has the legal capacity and authority to
sign, deliver and perform this Agreement, without the necessity of any act or
consent of any other person whomsoever. The signing, delivery and performance by
the Seller of this Agreement and each and every agreement, document and
instrument provided for herein has been duly authorized and approved by Seller.
This Agreement and each and every agreement, document and instrument provided
for herein has been signed by an officer that has been duly authorized to sign
such document on behalf of the Seller. This Agreement, and each and every other
agreement, document and instrument to be signed, delivered and performed by the
Seller in connection herewith, constitute or will, when signed and delivered by
the Seller, constitute the valid and legally binding obligation of the Seller
enforceable against it in accordance with their respective terms.

 

 

 

 

5.3.

Noncontravention. The signing, delivery and performance of this Agreement by the
Seller (i) is not subject to any restriction under any applicable law and
(ii) do not and will not, violate any provisions of the organizational documents
of Seller, or violate or constitute an occurrence of default under any provision
of, or conflict with, result in acceleration of any obligation under, or give
rise to a right by any party to terminate its obligations under, any material
contract, mortgage, deed of trust, secured debt, note, loan or lien or any
order, judgment, decree or other arrangement to which Seller is a party or is
bound or by which it or its assets are affected.

 

 

 

 

 

There is no suit, action, proceeding, claim or investigation pending, or to the
knowledge of Seller threatened, against the Seller that seeks to prevent such
Seller from performing this Agreement.

 

 

 

 

5.4.

Title to Purchase Shares. The Seller is the sole owner of the Purchased Shares,
and the Purchase Shares are held by the Seller free and clear of any Liens. Upon
the Closing and the payment of the Purchase Price to the Seller in accordance
with the provisions of this Agreement, the Purchaser shall acquire good and
marketable title to all Purchased Shares free and clear of any Liens.

 

 

 

 

5.5.

Entire Holdings. The Purchased Shares constitute all interest which the Seller
has in the Company and their respective Affiliates.

 

 

 

 

5.6.

Purchase Price. The Seller is familiar with the Company and the business
conducted by them. In view thereof, the Seller believes that the Purchase Price
represents the fair value of the Purchased Shares. The Seller hereby
specifically waives any claim, whether current or future, in connection with
such price and the valuation of the Purchased Shares.

 

 

 

 

5.7.

Shareholders Agreements. The Purchased Shares are not subject to any agreement
with a third party, voting agreements, proxies, trusts or other agreement
relating to the voting or disposition of the Purchased Shares (including
pre-emptive rights and rights of first refusal of a third party) which would
continue to be binding upon the Purchaser after the Closing.

 

 

 

 

5.8.

Disclosure. There is no material fact or information relating to the business,
prospects, condition (financial or otherwise), affairs, operations or assets of
the Company known to the Seller that has not been disclosed to the Purchaser in
writing by the Seller in this Agreement. Neither this Agreement nor any
certificate made or delivered by the Seller in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading, in view of the
circumstances in which they were made.


5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

Purchaser hereby represents and warrants to Sellers that as of the date hereof
and as of the Closing:

 

 

 

 

6.1.

Organization. Purchaser is a private company duly incorporated and validly
existing under the laws of the State of Israel.

 

 

 

 

6.2.

Due Authority and Execution. Purchaser has the legal capacity and authority to
sign, deliver and perform this Agreement without the necessity of any act or
consent of any other person whomsoever. The signing, delivery and performance by
Purchaser of this Agreement and each and every agreement, document and
instrument provided for herein have been duly authorized and approved by
Purchaser. This Agreement and each and every agreement, document and instrument
provided for herein has been signed by an officer that has been duly authorized
to sign such document on behalf of Purchaser. This Agreement, and each and every
other agreement, document and instrument to be signed, delivered and performed
by Purchaser in connection herewith, constitute or will, when signed and
delivered by the Purchaser, constitute the valid and legally binding obligation
of Purchaser enforceable against it in accordance with their respective terms.

 

 

 

 

6.3.

Consents; No Conflict. The signing, delivery and performance of this Agreement
by Purchaser (i) is not subject to any restriction under any applicable law and
(ii) do not and will not, violate any provisions of the organizational documents
or other corporate documents of Purchaser, or violate or constitute an
occurrence of default under any provision of, or conflict with, result in
acceleration of any obligation under, or give rise to a right by any party to
terminate its obligations under, any material contract, mortgage, deed of trust,
secured debt, note, loan, lien, or any order, judgment, decree or other
arrangement to which the Purchaser is a party or is bound or by which it or its
assets are affected.

 

 

 

 

 

There is no suit, action, proceeding, claim or investigation pending or to the
knowledge of Purchaser threatened, against Purchaser that seeks to prevent it
from performing this Agreement.

 

 

 

7.

COVENANTS

 

 

 

7.1.

Reasonable Best Efforts. Subject to the terms and conditions of this Agreement
and applicable law, each of Seller and Purchaser will use its reasonable best
efforts to take, or cause to be taken, all actions which are in their
responsibility, and to do, or cause to be done, all things reasonably necessary
which are in their responsibility, proper or advisable under applicable laws and
regulations applicable to each of them, or otherwise to consummate and make
effective the transactions contemplated hereby as soon as practicable, including
such actions or things as any other party hereto may reasonably request in order
to cause any of the conditions to such other party’s obligation to consummate
such transactions.


6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

7.2.

Confidentiality. The Seller will, and will use its best efforts to cause its
Affiliates to, hold in strict confidence for a period of three years after the
date of the Closing, all documents and information, in any form whatsoever
concerning the business, operations, financial condition, shareholders,
customers, suppliers, intellectual property and other proprietary information
concerning the Company (“Confidential Information”) and will take reasonable
measures to prevent unauthorized disclosure of such information. Notwithstanding
the foregoing, Confidential Information shall not include (i) any information
which is or becomes public, unless such information becomes public as a result
of a breach of this Section 7.1 by Seller, (ii) any information independently
obtained by Seller without an obligations of confidentiality to the party
disclosing such information to Seller as can be substantiated by Seller through
the use of written documents, and (iii) any information which is required to be
disclosed under applicable laws, regulations or judgments, provided that to the
extent practicable in this clause (iii) Seller shall give to Purchaser prior
notice of the contemplated disclosure and its content.

 

 

 

 

7.3.

Non-Compete. For a period of four years after the Closing Date, the Seller and
its Affiliates will not, directly or indirectly, without the written consent of
Purchaser, enter into, engage in, manage, operate, control, invest or acquire
any interest in, or otherwise engage or participate in, or own any beneficial
interest in, any business engaged in the business of the Company as such
business is conducted prior to the Closing, including the operation, management
and/or construction of underwater observatories or marine parks, submarines,
marine attractions of any nature.

 

 

 

8.

RELEASES AND WAIVERS.

 

 

 

8.1.

General Release by Seller. To the extent permitted under applicable law, for and
in consideration of the Purchase Price, effective as of the Closing, Seller
releases, acquits and forever discharges the Company and each of their present
and former shareholders, officers, directors and employees (in their capacities
as such) and each of their respective heirs, executors, administrators,
successors and assigns, of and from any and all manners of action, or action,
cause or causes of action, demands, rights, Damages or Liabilities, debts, dues,
sums of money, accounts, reckonings, costs, expenses, responsibilities,
covenants, contracts, controversies, Actions, and claims whatsoever, whether
known or unknown, of every name and nature, both in law and in equity, which the
Seller, or its Affiliates, successors or assigns ever had, now has, or may have
or shall have against the Company or any other Person referred to above arising
out of any matters, causes, acts, conduct, claims, circumstances or events
occurring or failing to occur or conditions existing at or prior to the Closing.

 

 

 

 

8.2.

General Release by the Company. To the extent permitted under applicable law,
for the transfer of the Purchased Shares, effective as of the Closing, Purchaser
shall cause the Company to release, acquit and forever discharge Jack Bigilio
and Kenneth Handerson (“Seller’s Directors”) in their capacity as directors of
the Company), of and from any and all manners of action, or action, cause or
causes of action, demands, rights, Damages or Liabilities, debts, dues, sums of
money, accounts, reckonings, costs, expenses, responsibilities, covenants,
contracts, controversies, Actions, and claims whatsoever, whether known or
unknown, of every name and nature, both in law and in equity, which the Company,
or its Affiliates, successors or assigns ever had, now has, or may have or shall
have against the Seller’s Directors in connection with any actions taken or
omitted to be taken by them as directors of the Company, except for fraudulent
or willful acts and omissions. Purchaser shall cause the Company to sign an
undertaking towards Seller’s Directors to that effect, in the form attached
hereto as Schedule 8.2, which will be delivered to the Seller, signed by the
Company, on the Closing Date, immediately after the Closing.


7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

8.3.

Waiver of Preemptive and Similar Rights. For and in consideration of the amounts
payable to the Seller under this Agreement, the Seller hereby waives, such
waiver to be effective only as of the Closing, any and all preemptive rights,
rights of first refusal, tag along, co-sale or other similar rights with regard
to the Company and any Affiliate thereof that such Seller has or is or may be
entitled to receive, including those which arose or arise as a result of any
event or transaction (whenever occurring), including the execution, delivery or
performance of this Agreement or consummation of the transaction contemplated
hereby.

 

 

 

9.

CONDITIONS TO CLOSING

 

 

 

9.1.

Conditions to Each Party’s Obligations. The respective obligations of each
Seller and the Purchaser to effect the Closing are subject to the satisfaction
at or prior to the Closing Date of each of the following conditions:

 

 

 

 

 

9.1.1.

No Injunctions or Restraints. There shall not exist or have been enacted,
entered or enforced any law, regulation, judgment or injunction or any other
action of any court or other governmental authority that makes, illegal or
prohibits the consummation of the Closing.

 

 

 

 

 

 

9.1.2.

Consents. The following consents shall have been obtained:

 

 

 

 

 

 

 

9.1.2.1.

Consent of Bank HaPoalim under the Loan Agreement dated November 30, 1995 by and
between Maui Ocean Center, Inc. and Bank HaPoalim B.M., as amended.

 

 

 

 

 

 

9.2.

Conditions to Obligations of Purchaser. The obligations of Purchaser to effect
the Closing are subject to the satisfaction or waiver by Purchaser at or prior
to the Closing Date of each of the following conditions:


8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

 

9.2.1.

Representations and Warranties. The representations and warranties of Seller set
forth in Section 5 above shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the Closing Date, and the Seller shall have delivered
to Purchaser a certificate as specified in Section 4.2.2.

 

 

 

 

 

 

9.2.2.

Performance of Obligations of Seller. Each and all of the covenants and
agreements of Seller to be performed or complied with on or prior to the Closing
shall have been fully performed and complied, and Seller shall have delivered to
Purchaser a certificate confirming the foregoing as of the Closing Date, as
specified in Section 4.2.2.

 

 

 

 

 

 

9.2.3.

Documents. All documents required to be delivered by the Seller under Section
4.2 shall have been delivered.

 

 

 

 

 

9.3.

Conditions to Obligations of Sellers. The obligations of the Seller to effect
the Closing are subject to the satisfaction or waiver by Seller at or prior to
the Closing Date of each of the following conditions:

 

 

 

 

 

9.3.1.

Representations and Warranties. The representations and warranties of Purchaser
set forth in Section 6 shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the Closing Date, and Purchaser shall have delivered to
Sellers a certificate signed by an authorized officer of Purchaser as specified
in Section 4.3.2.

 

 

 

 

 

 

9.3.2.

Performance of Obligations of Purchaser. Each and all of the covenants and
agreements of Purchaser to be performed or complied with on or prior to the
Closing shall have been fully performed and complied, and Purchaser shall have
delivered to Seller a certificate signed by an executive officer of Purchaser
confirming the foregoing as of the Closing Date, as specified in Section 4.3.2.

 

 

 

 

 

 

9.3.3.

Documents. All documents required to be delivered by Purchaser under Section 4.3
shall have been delivered.


 

 

 

 

 

10.

INDEMNIFICATION.

 

 

 

10.1.

Either Party (the “Indemnifying Party”) shall indemnify defend and hold harmless
the other party and its respective employees, directors shareholders and
officers (collectively, the “Indemnitees”) from and against, and pay or
reimburse, as the case may be, the Indemnitees for, any and all Damages as
actually incurred or suffered by the Indemnitees directly or indirectly based
upon, arising out of or otherwise in any way relating to or in respect of:

 

 

 

 

 

10.1.1.

any breach of any representation or warranty made by the Indemnifying Party
hereunder;

 

 

 

 

 

 

10.1.2.

any breach or violation of any covenant or agreement of the Indemnifying Party
hereunder;


9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

10.2.

Procedure for Indemnification.

 

 

 

 

 

10.2.1.

Third Party Claims,

 

 

 

 

 

 

 

10.2.1.1.

Notice. If a claim or a demand is made against an Indemnitee, or an Indemnitee
shall otherwise learn of an assertion, by any person, who is not a party to this
Agreement (and who is not an Affiliate of a Party to this Agreement) (a “Third
Party Claim”) as to which the Indemnifying Party may be obligated to provide
indemnification pursuant to this Agreement, such Indemnitee will notify the
Indemnifying Party in writing, and in reasonable detail, of the Third Party
Claim reasonably promptly after becoming aware of such Third Party Claim,
provided, however, that failure to give any such notification will not affect
the indemnification provided hereunder except to the extent the Indemnifying
Party shall have demonstrated that it has been actually prejudiced as a result
of such failure and to such extent.


10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

 

 

10.2.1.2.

Assumption of Defense by Indemnifying Party. If a Third Party Claim is made
against an Indemnitee and the Indemnifying Party agrees to indemnify the
Indemnitee therefor, the Indemnifying Party will be entitled to assume the
defense thereof (at the expense of the Indemnifying Party) with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnitee. Should
the Indemnifying Party so elect to assume the defense of a Third Party Claim,
the Indemnifying Party will not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with the
defense thereof as long as the Indemnifying Party diligently conducts such
defense; provided that, if in the Indemnitee’s reasonable judgment a conflict of
interest exists in respect of such claim, such Indemnitee will have the right to
employ separate counsel to represent such Indemnitee and in that event the
reasonable fees and expenses of such separate counsel will be paid by the
Indemnifying Party.

 

 

 

 

 

 

 

 

10.2.1.3.

Indemnitee’s Participation in the Defense. If the Indemnifying Party assumes the
defense of any such Third Party Claim, each Indemnitee will have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party.


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

 

 

10.2.1.4.

Failure of Indemnifying Party to assume defense. The Indemnifying Party will be
liable for the reasonable fees and expenses of counsel employed by the
Indemnitees for any period during which the Indemnifying Party has failed to
assume the defense thereof or if it does not expressly elect to assume the
defense thereof (including the agreement by the Indemnifying Party to indemnify
the Indemnitees as aforesaid).

 

 

 

 

 

 

 

 

10.2.1.5.

Information. If the Indemnifying Party assumes the defense of any such Third
Party Claim, the Indemnifying Party will promptly supply to the Indemnitee
copies of all correspondence and documents relating to or in connection with
such Third Party Claim and keep the Indemnitee fully informed of all
developments relating to or in connection with such Third Party Claim
(including, without limitation, providing to the Indemnitee on request updates
and summaries as to the status thereof). If the Indemnifying Party chooses to
defend a Third Party Claim, all the Indemnitees will reasonably cooperate with
the Indemnifying Party in the defense thereof if requested by the Indemnifying
Party (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnifying Party).


12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

 

 

10.2.1.6.

Settlement, Compromise or Discharge. No Indemnifying Party will consent to any
settlement, compromise or discharge (including the consent to entry of any
judgment) of any Third Party Claim without the Indemnitee’s prior written
consent, which will not be unreasonably withheld; provided, that if the
Indemnifying Party agrees to indemnify the Indemnitee for a Third Party Claim,
the Indemnitee will agree to any settlement, compromise or discharge of such
Third Party Claim which the Indemnifying Party may recommend that
unconditionally and irrevocably releases the Indemnitee (pursuant to a release
which is reasonably satisfactory to the Indemnitee) completely from all
Liability in connection with such Third Party Claim, provided, however, that the
Indemnitee may refuse to agree to any such settlement, compromise or discharge
that provides for injunctive or other non-monetary relief affecting the
Indemnitee. If the Indemnifying Party agrees to indemnify the Indemnitee for a
Third Party Claim, the Indemnitee will not (unless required by law) admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent (which consent will
not be unreasonably withheld).


13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

 

10.2.2.

Party’s Claims. Any claim on account of Damages which does not involve a Third
Party Claim shall be asserted by written notice given by the Indemnitee to the
Indemnifying Party. The failure by any Indemnitee so to notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability which it may
have to such Indemnitee under this Agreement, except to the extent that the
Indemnifying Party shall have demonstrated that it has been actually prejudiced
as a result of such failure and to such extent.

 

 

 

 

 

 

10.2.3.

Failure to dispute obligation to indemnify. If the Indemnifying Party does not
notify the Indemnitee prior to the expiration of a 30-calendar-day period
following its receipt of such notice that the Indemnifying Party disputes its
liability to the Indemnitee under this Agreement, such claim specified by the
Indemnitee in such notice will be conclusively deemed a liability of the
Indemnifying Party under this Agreement and the Indemnifying Party shall pay the
amount of Damages subject to such claim to the Indemnitee on demand or, in the
case of any notice in which the amount of the Damages subject to such claim (or
any portion thereof) is estimated, on such later date when the amount of such
claim (or such portion thereof) becomes finally determined. If the Indemnifying
Party has timely disputed its liability with respect to such Damages subject to
such claim, as provided above, the Indemnifying Party and the Indemnitee will
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved through negotiations by the 90th day after notice of such claim was
given to the Indemnifying Party, the Indemnifying Party and the Indemnitee will
be free to pursue such remedies as may be available under this Agreement or
applicable law.


14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

 

11.

TERMINATION

 

 

 

11.1.

Right to Terminate. Without derogating from the parties’ rights under any
applicable law, this Agreement may be terminated at any time prior to the
Closing as follows:

 

 

 

 

 

11.1.1.

by consent in writing of all parties hereto; or

 

 

 

 

 

 

11.1.2.

notwithstanding any other term of this Agreement, by any party, if the Closing
and payment of the full Purchase Price does not take place for a reason which is
not attributable to such party until the date which is 60 days after the date
hereof (the “Drop Dead Date”), provided, however, that (i) Purchaser may not
terminate the Agreement under this Section 11.1.2 if the closing conditions
under Section 9.2 are satisfied but the Closing does not take place because of
failure by Purchaser to fulfill any of the conditions set forth in Section 9.3,
and (ii) a Seller may not terminate the Agreement under this Section 11.1.2 if
the closing conditions under Section 9.3 are satisfied but the Closing does not
take place because of failure by such Seller to fulfill any of the conditions
set forth in Section 9.2; or

 

 

 

 

 

 

11.1.3.

by written notice by the Purchaser to the Seller or by the Seller to the
Purchaser, if there shall be any law that makes consummation of the transaction
contemplated hereby illegal or otherwise prohibited or if any court of competent
jurisdiction or other governmental authority shall have issued an order, decree
or ruling or taken any other action permanently restraining, enjoining or
otherwise prohibiting the consummation of such transaction, and such order,
decree, ruling or other action shall not be subject to appeal or shall have
become final and unappealable; or

 

 

 

 

 

 

11.1.4.

by written notice by the Purchaser to the Seller, if there shall have been a
material breach of any representation, warranty, covenant or agreement on the
part of the Seller set forth in this Agreement, or if prior to the Closing Date
any representation or warranty of the Seller set forth in this Agreement shall
have become untrue.

 

 

 

 

 

11.2.

Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 11.1, this Agreement shall thereafter become void and have
no effect, without any liability on the part of any party in respect thereof,
except that nothing herein will relieve any party from Liability for any breach
of any representation, warranty, covenant or agreement in this Agreement that
were due to be performed prior to the termination hereof.


15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

12.

NOTICES

 

 

 

12.1.

All notices required to be sent hereunder shall be in writing and delivered by
hand, fax, registered mail or overnight courier and shall be deemed to have been
given (a) upon three (3) Business Days following the date on which they were
mailed by registered mail return, receipt requested, (b) upon one Business Day
following the dispatch by a recognized overnight courier, or (c) upon one
Business Day following a delivery by fax or hand, receipt acknowledged, all to
the address specified hereinabove for the party receiving the notice. For
purposes of this Agreement a “Business Day” is a day in which banks, generally,
are open for business in Israel

 

 

 

 

12.2.

For purposes of this Agreement, the addresses of the parties shall be as
follows, unless otherwise notified in writing by a party:


 

 

 

 

If to Purchaser:

 

 

 

Red Sea Underwater Observatory Ltd.16 Abba Hillel Silver Rd.

 

 

 

Ramat-Gan 52506, Israel

 

 

 

Attention:

Miki Gur

 

 

 

 

Facsimile:

+972-3-576 24 95

 

 

 

 

If to Seller:

 

 

 

Ampal American Israel Corporation

 

 

 

111 Arlozorov St.

 

 

 

 

Tel Aviv, Israel

 

 

 

 

Attention:

Mr. Yoram Firon

 

 

 

 

Facsimile:

+971-3-608 01 01


 

 

 

 

13.

GOVERNING LAW; EXCLUSIVE JURISDICTION.

 

 

 

This Agreement is subject to and shall be governed by and interpreted in
accordance with the laws of the State of Israel, without giving effect to its
relevant choice of law provisions, and each of the parties submits itself to the
sole and exclusive jurisdiction of the courts of Tel-Aviv-Jaffa and waives to
the fullest extent it may do so any objection which it may now or hereafter have
to the laying of venue as aforesaid.

 

 

14.

MISCELLENOUS

 

 

 

14.1.

Entire Agreement, Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and this
Agreement, supersede all prior negotiations, agreements and understandings of
the parties of any nature, whether oral or written, relating thereto. This
Agreement may not be amended, modified or supplemented except by a written
agreement executed by both parties hereto.


16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares


 

 

 

 

14.2.

Enforceability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, then such
provision shall be excluded from this Agreement and the remainder of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction.

 

 

 

 

14.3.

Assignment. No party to this Agreement will convey, assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of the other party, except to any Affiliate of such party or to any
successor to all or any portion of its business. No assignment of this Agreement
will relieve the assigning party of its obligations hereunder. Notwithstanding
the above, Seller undertakes not the transfer the Purchased Shares from the date
of execution of this agreement and until the Drop Dead Date.

 

 

 

 

14.4.

Waiver; Remedies. No failure or delay on the part of either party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of either party of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder,
nor will any single or partial exercise of any right, power or privilege
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement. The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
which the parties may otherwise have at law or in equity.

 

 

 

 

14.5.

Fees and Expenses. Each of the Parties hereto shall bear the expenses incurred
by it relating to the transactions contemplated by this Agreement, including
without limitation fees and expenses of counsel.

 

 

 

 

14.6.

Counterparts. This Agreement may be executed in separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.

 

 

 

 

14.7.

Interpretation. Unless the context otherwise requires, words denoting the
singular number only shall include the plural and vice versa. The headings in
this Agreement are inserted for convenience only and shall not affect the
construction thereof. References herein to recitals, sections and exhibits refer
to recitals, sections and exhibits of this Agreement unless otherwise stated.
The recitals, exhibits and schedules form part of this Agreement and shall have
the same force and effect as if expressly set out in the body of this Agreement,
and any reference to this Agreement shall include the exhibits and schedules
hereto.


17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

Ampal-RSUO



Sale and Purchase of CWI Shares

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by its
duly authorized representatives as of the date first above written.

Ampal American Israel Corporation Red Sea Underwater Observatory Ltd.   By: /s/
Jack Bigio /s/ Yoram Firon By: /s/ Benjamin Kahn /s/ Miki Gur   Name: Jack
Bigio, Yoram Firon Name: Benjamin Kahn, Miki Gur   Title: CEO, VP Title:


19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Ampal-RSUO

 

Sale and Purchase of RSUO/RSMH Shares

SHARE SALE AND PURCHASE AGREEMENT

                    THIS SHARE SALE AND PURCHASE AGREEMENT (this “Agreement”) is
entered into this 22 of May, 2006 by and between AMPAL-AMERICAN ISRAEL
CORPORATION, a company incorporated under the laws of New York (the “Seller”)
and RED SEA UNDERWATER OBSERVATORY LTD., a company incorporated under the laws
of Israel (the “Purchaser”).

WITNESSETH

                    WHEREAS, the Seller is the holder and record and beneficial
owner of the Purchased Shares (as defined in section 2.1 below); and

                    WHEREAS, the Seller wishes to sell, transfer and assign the
Purchased Shares to the Purchaser in consideration for the payment of the
Purchase Price (as defined in section 3.1 below) and the Purchaser wishes to
purchase, assume and receive such Purchased Shares and pay the Purchase Price,
all on and subject to the terms and conditions set forth in this Agreement; and

                    WHEREAS, simultaneously with the signing of this Agreement,
the Seller and Purchaser shall sign a share sale and purchase agreement for the
sale of Seller’s shares in Coral World International Limited (the “Additional
Agreement”)

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, the parties hereto, intending
to be legally bound, agree as follows:

 

 

 

 

 

1.

DEFINITIONS

 

 

 

 

 

 

 

In this Agreement, the following terms shall have the meaning ascribed thereto
in this Section 1:

 

 

 

1.1.

“Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other governmental authority.

 

 

 

 

1.2.

“Additional Agreement” shall have the meaning ascribed thereto in the preamble.

 

 

 

 

1.3.

“Affiliate” means, with respect to any person, any other person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
For purposes of this Agreement, the term “Control” (including, with correlative
meanings, the terms “Controlling”, “Controlled by” and “under common Control
with”), as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through ownership of voting securities or
partnership interests, by contract or otherwise.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

1.4.

“Business Day” shall have the meaning ascribed thereto in section 12.1.

 

 

 

 

1.5.

“Closing” shall have the meaning ascribed thereto in section 4.1.

 

 

 

 

1.6.

“Closing Date” shall have the meaning ascribed thereto in section 4.1.

 

 

 

 

1.7.

“Companies” shall have the meaning ascribed thereto in section 2.1(i).

 

 

 

 

1.8.

“Damages” means any and all losses, Liabilities, damages, fines, payments, costs
and expenses, whenever or however arising and whether or not resulting from
Third Party Claims (including the reasonable costs and expenses of any and all
Actions or other legal matters; all amounts paid in connection with any demands,
assessments, judgments, settlements and compromises relating thereto; interest
and penalties with respect thereto; and costs and expenses, including reasonable
attorneys’, fees and expenses, incurred in preparing for or defending against
any such Actions or other legal matters or in asserting, preserving or enforcing
an Indemnitee’s rights hereunder).

 

 

 

 

1.9.

“Liability” means any and all claims, debts and liabilities of whatever nature,
whether asserted or, based on the current state of affairs or facts, fixed,
absolute or contingent, matured, accrued, liquidated or unliquidated, and
whenever or however arising (including those arising out of any contract or
tort, whether based on negligence, strict liability or otherwise).

 

 

 

 

1.10.

“Liens” shall mean any charge, claim, community property interest, equitable
interest, lien, encumbrance, option, proxy, pledge, security interest, mortgage,
right of first refusal, right of preemption, transfer or retention of title
agreement, right or claim of any third party or restriction by way of security
of any kind or nature, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership (other than
those specified in the incorporating documents of any of the Companies).

 

 

 

 

1.11.

“Purchase Price” shall have the meaning ascribed thereto in section 3.1.

 

 

 

 

1.12.

“Purchased Shares” shall have the meaning ascribed thereto in section 2.1 below.

 

 

 

 

1.13.

“Red Sea” shall have the meaning ascribed thereto in section 2.1(i).

 

 

 

 

1.14.

“RSUO” shall have the meaning ascribed thereto in section 2.1(i).


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

2.

PURCHASE AND SALE OF THE PURCHASED SHARES

 

 

 

2.1.

Subject to the terms and conditions of this Agreement, at the Closing the Seller
will sell, convey, transfer, assign and deliver to Purchaser the Purchased
Shares, free and clear of any Liens, and Purchaser will, in reliance on the
representations and warranties of the Seller included in this Agreement only,
purchase, assume and acquire from the Seller the Purchased Shares.

 

 

 

 

 

The “Purchased Shares” shall mean, collectively:

 

 

 

 

 

 

(i)

40,000 Ordinary Shares, par value NIS 0.0001 each, of Red Sea Marineland Holding
(1973) Limited, a company incorporated under the laws of Israel (“Red Sea”); and

 

 

 

 

 

 

 

(ii)

103 Ordinary Shares, par value NIS1.00 each, of Red Sea Underwater Observatory
Limited, a company incorporated under the laws of the State of Israel (“RSUO”
and together with Red Sea, the “Companies”).

 

 

 

 

 

 

2.2.

It is agreed that under the transaction contemplated by this Agreement all
Purchased Shares together shall be purchased by the Purchaser, under no
circumstances shall only part of the Purchased Shares be purchased by Purchaser.

 

 

 

3.

PURCHASE PRICE

 

 

 

3.1.

In consideration for the Purchased Shares sold and assigned by the Seller, the
Purchaser shall pay to the Seller, at the Closing and subject to the fulfillment
of the conditions precedent set forth in Section 9 below, an aggregate amount of
US$1,661,750 (one million six hundred sixty one thousand seven hundred and fifty
United States dollars) (the “Purchase Price”).

 

 

 

 

3.2.

The Purchase Price shall be paid in United States dollars by wire transfer in
immediately available funds to a bank account, as instructed by the Seller to
the Purchaser in writing.

 

 

 

 

3.3.

Seller shall withhold from the Purchase Price any amount as may be required
under applicable law, unless provided by Seller, prior to Closing, with a Tax
Withholding Exemption from the Israeli tax authorities.

 

 

 

4.

CLOSING

 

 

 

4.1.

Closing Date. The sale and transfer of the Purchased Shares will take place at a
closing (the “Closing”) to be held at the offices of Meitar, Liquornik, Geva &
Leshem, Brandwein, Law Offices, 16 Abba Hillel Silver Road, Ramat-Gan 52506,
Israel, at 10:00 a.m. on a day to be mutually agreed upon by the parties but in
no event later than June 26, 2006, provided however that all of the conditions
set forth in Section 9 below are satisfied or waived by such date The date on
which the Closing occurs is referred to herein as the “Closing Date”.



3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

The Closing and the closing of the transaction contemplated in the Additional
Agreement (the “Additional Closing”) shall occur simultaneously, and subject to
the fulfillment of the conditions to closing under both agreements. All
transactions occurring at the Closing and at the Additional Closing shall be
deemed to take place simultaneously and no transaction in this Agreement and/or
in the Additional Agreement shall be deemed to have been completed and no
document or certificate shall be deemed to have been delivered until all
transactions contemplated in this Agreement and in the Additional Agreement are
completed and all documents to be delivered in the Closing and the Additional
Closing are delivered. Unless otherwise indicated, all documents and
certificates shall be dated on or as of the Closing Date.

 

 

 

 

4.2.

Closing Deliveries of the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Purchaser the following documents:

 

 

 

 

 

4.2.1.

Share Certificates and Transfer Deeds. Share certificates representing all of
the Purchased Shares, accompanied by duly signed share transfer deeds
transferring the Purchased Shares to Purchaser, made in accordance with the
respective incorporation documents of the respective Companies, in the form of
Schedule 4.2.1 attached hereto;

 

 

 

 

 

 

4.2.2.

Shareholders’ Registrar. The register of shareholders of each Company certified
by an authorized officer of such Company, evidencing the transfer of the
applicable Purchased Shares to Purchaser, in the form of Schedule 4.2.2 attached
hereto;

 

 

 

 

 

 

4.2.3.

Compliance Certificate. A certificate in the form of Schedule 4.2.3 hereto duly
signed by the Seller confirming that (i) the representations and warranties of
the Seller in Section 5 hereto are true and correct in all material respects as
of the date of this Agreement and as of the Closing Date, (ii) all covenants and
agreements of the Seller under this Agreement to be performed or complied with
on or prior to the Closing Date have been performed and complied with; and
(iii) all documents to be executed and delivered by the Seller at the Closing
have been executed by a duly authorized officer of the Seller;

 

 

 

 

 

 

4.2.4.

Directors and Officers Resignation; Signature Rights Revocation. Written
resignations letters from all directors and officers of the Companies designated
by the Seller, in the form of Schedule 4.2.3 hereto and revocation of signature
rights in the Companies;

 

 

 

 

 

 

4.2.5.

Board Resolutions. True and correct copies of the resolutions of the Board of
Directors of each of the Companies, approving and authorizing the transfer of
the respective Purchased Shares from the Seller to the Purchaser, as
contemplated by this Agreement;

 

 

 

 

 

 

4.2.6.

Notice to Registrar – Transfer of Shares. Duly completed notices of the transfer
of the Purchased Shares held in the Companies by the Seller to Purchaser to be
submitted to the Israeli Registrar of Companies immediately after the Closing;
and

 

 

 

 

 

 

4.2.7.

Notice to Registrar – Change of Directors. Duly completed notices of change in
the composition of the board of directors of Red Sea and RSUO to be submitted to
the Israeli Registrar of Companies immediately after the Closing.

 

 

 

 

 

4.3.

Closing Deliveries of the Purchaser. At the Closing, the Purchaser shall
deliver, or cause to be delivered, to the Seller the following documents:

 

 

 

 

 

4.3.1.

Share Transfer Deeds. A counterpart signature on the share transfer deeds
transferring the Purchased Shares to Purchaser, duly signed by the Purchaser, in
the form of Schedule 4.2.1 attached hereto;


4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

4.3.2.

Compliance Certificate. A certificate in the form of Schedule 4.3.2 hereto duly
signed by the Purchaser confirming that: (i) the representations and warranties
of the Purchaser in Section 6 hereto are true and correct in all material
respects as of the date of this Agreement and as of the Closing Date; (ii) that
all covenants and agreements of the Purchaser under this Agreement to be
performed or complied with on or prior to the Closing Date have been performed
and complied with; and (iii) all documents to be executed and delivered by the
Seller at the Closing have been executed by a duly authorized officer of the
Seller; and

 

 

 

 

 

 

4.3.3.

Payment of the Purchase Price. Evidence of transfer of the Purchase Price, in
immediately available funds, by wire transfer to the account designated by the
Seller.


 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

The Seller hereby represents and warrants to the Purchaser that as of the date
hereof and as of the Closing:

 

 

 

5.1.

Organization. The Seller is a duly incorporated public company, organized and
validly existing under the laws of the New York State, U.S.A.. Seller’s
securities are traded in Nasdaq. Seller did not have a receiver appointed or an
assignee for the benefit of creditors, is not insolvent and is able to pay debts
as they become due.

 

 

 

 

5.2.

Due Authority and Execution. The Seller has the legal capacity and authority to
sign, deliver and perform this Agreement, without the necessity of any act or
consent of any other person whomsoever. The signing, delivery and performance by
the Seller of this Agreement and each and every agreement, document and
instrument provided for herein has been duly authorized and approved by Seller.
This Agreement and each and every agreement, document and instrument provided
for herein has been signed by an officer that has been duly authorized to sign
such document on behalf of the Seller. This Agreement, and each and every other
agreement, document and instrument to be signed, delivered and performed by the
Seller in connection herewith, constitute or will, when signed and delivered by
the Seller, constitute the valid and legally binding obligation of the Seller
enforceable against it in accordance with their respective terms.

 

 

 

 

5.3.

Noncontravention. The signing, delivery and performance of this Agreement by the
Seller (i) is not subject to any restriction under any applicable law and
(ii) do not and will not, violate any provisions of the organizational documents
of Seller, or violate or constitute an occurrence of default under any provision
of, or conflict with, result in acceleration of any obligation under, or give
rise to a right by any party to terminate its obligations under, any material
contract, mortgage, deed of trust, secured debt, note, loan or lien or any
order, judgment, decree or other arrangement to which Seller is a party or is
bound or by which it or its assets are affected.

 

 

 

 

 

There is no suit, action, proceeding, claim or investigation pending, or to the
knowledge of Seller threatened, against the Seller that seeks to prevent such
Seller from performing this Agreement.

 

 

 

 

5.4.

Title to Purchase Shares. The Seller is the sole owner of the Purchased Shares,
and the Purchase Shares are held by the Seller free and clear of any Liens. Upon
the Closing and the payment of the Purchase Price to the Seller in accordance
with the provisions of this Agreement, the Purchaser shall acquire good and
marketable title to all Purchased Shares free and clear of any Liens.


5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

5.5.

Entire Holdings. The Purchased Shares constitute all interest which the Seller
has in each of the Companies and their respective Affiliates.

 

 

 

 

5.6.

Purchase Price. The Seller is familiar with the Companies and the business
conducted by them. In view thereof, the Seller believes that the Purchase Price
represents the fair value of the Purchased Shares. The Seller hereby
specifically waives any claim, whether current or future, in connection with
such price and the valuation of the Purchased Shares.

 

 

 

 

5.7.

Shareholders Agreements. The Purchased Shares are not subject to any agreement
with a third party, voting agreements, proxies, trusts or other agreement
relating to the voting or disposition of the Purchased Shares (including
pre-emptive rights and rights of first refusal of a third party) which would
continue to be binding upon the Purchaser after the Closing.

 

 

 

 

5.8.

Disclosure. There is no material fact or information relating to the business,
prospects, condition (financial or otherwise), affairs, operations or assets of
the Companies known to the Seller that has not been disclosed to the Purchaser
in writing by the Seller in this Agreement. Neither this Agreement nor any
certificate made or delivered by the Seller in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading, in view of the
circumstances in which they were made.

 

 

 

6.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

Purchaser hereby represents and warrants to Sellers that as of the date hereof
and as of the Closing:

 

 

 

6.1.

Organization. Purchaser is a private company duly incorporated and validly
existing under the laws of [the State of Israel].

 

 

 

 

6.2.

Due Authority and Execution. Purchaser has the legal capacity and authority to
sign, deliver and perform this Agreement without the necessity of any act or
consent of any other person whomsoever. The signing, delivery and performance by
Purchaser of this Agreement and each and every agreement, document and
instrument provided for herein have been duly authorized and approved by
Purchaser. This Agreement and each and every agreement, document and instrument
provided for herein has been signed by an officer that has been duly authorized
to sign such document on behalf of Purchaser. This Agreement, and each and every
other agreement, document and instrument to be signed, delivered and performed
by Purchaser in connection herewith, constitute or will, when signed and
delivered by the Purchaser, constitute the valid and legally binding obligation
of Purchaser enforceable against it in accordance with their respective terms.

 

 

 

 

6.3.

Consents; No Conflict. The signing, delivery and performance of this Agreement
by Purchaser (i) is not subject to any restriction under any applicable law and
(ii) do not and will not, violate any provisions of the organizational documents
or other corporate documents of Purchaser, or violate or constitute an
occurrence of default under any provision of, or conflict with, result in
acceleration of any obligation under, or give rise to a right by any party to
terminate its obligations under, any material contract, mortgage, deed of trust,
secured debt, note, loan, lien, or any order, judgment, decree or other
arrangement to which the Purchaser is a party or is bound or by which it or its
assets are affected.


6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

There is no suit, action, proceeding, claim or investigation pending or to the
knowledge of Purchaser threatened, against Purchaser that seeks to prevent it
from performing this Agreement.

 

 

 

7.

COVENANTS

 

 

 

7.1.

Reasonable Best Efforts. Subject to the terms and conditions of this Agreement
and applicable law, each of Seller and Purchaser will use its reasonable best
efforts to take, or cause to be taken, all actions which are in their
responsibility, and to do, or cause to be done, all things reasonably necessary
which are in their responsibility, proper or advisable under applicable laws and
regulations applicable to each of them, or otherwise to consummate and make
effective the transactions contemplated hereby as soon as practicable, including
such actions or things as any other party hereto may reasonably request in order
to cause any of the conditions to such other party’s obligation to consummate
such transactions.

 

 

 

 

7.2.

Confidentiality. The Seller will, and will use its best efforts to cause its
Affiliates to, hold in strict confidence for a period of three years after the
date of the Closing, all documents and information, in any form whatsoever
concerning the business, operations, financial condition, shareholders,
customers, suppliers, intellectual property and other proprietary information
concerning the Companies (“Confidential Information”) and will take reasonable
measures to prevent unauthorized disclosure of such information. Notwithstanding
the foregoing, Confidential Information shall not include (i) any information
which is or becomes public, unless such information becomes public as a result
of a breach of this Section 7.1 by Seller, (ii) any information independently
obtained by Seller without an obligations of confidentiality to the party
disclosing such information to Seller as can be substantiated by Seller through
the use of written documents, and (iii) any information which is required to be
disclosed under applicable laws, regulations or judgments, provided that to the
extent practicable in this clause (iii) Seller shall give to Purchaser prior
notice of the contemplated disclosure and its content.

 

 

 

 

7.3.

Non-Compete. For a period of four years after the Closing Date, the Seller and
its Affiliates will not, directly or indirectly, without the written consent of
Purchaser, enter into, engage in, manage, operate, control, invest or acquire
any interest in, or otherwise engage or participate in, or own any beneficial
interest in, any business engaged in the business of the Companies as such
business is conducted prior to the Closing, including the operation, management
and/or construction of underwater observatories or marine parks, submarines,
marine attractions of any nature.

 

 

 

8.

RELEASES AND WAIVERS.

 

 

 

8.1.

General Release by Seller. To the extent permitted under applicable law, for and
in consideration of the Purchase Price, effective as of the Closing, Seller
releases, acquits and forever discharges each Company and each of their present
and former shareholders, officers, directors and employees (in their capacities
as such) and each of their respective heirs, executors, administrators,
successors and assigns, of and from any and all manners of action, or action,
cause or causes of action, demands, rights, Damages or Liabilities, debts, dues,
sums of money, accounts, reckonings, costs, expenses, responsibilities,
covenants, contracts, controversies, Actions, and claims whatsoever, whether
known or unknown, of every name and nature, both in law and in equity, which the
Seller, or its Affiliates, successors or assigns ever had, now has, or may have
or shall have against the Companies or any other Person referred to above
arising out of any matters, causes, acts, conduct, claims, circumstances or
events occurring or failing to occur or conditions existing at or prior to the
Closing.


7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

8.2.

General Release by the Companies. To the extent permitted under applicable law,
for the transfer of the Purchased Shares, effective as of the Closing, Purchaser
shall cause the Companies to release, acquit and forever discharge Jack Bigio
and Kenneth Handerson (“Seller’s Directors”) in their capacity as directors of
the Company), of and from any and all manners of action, or action, cause or
causes of action, demands, rights, Damages or Liabilities, debts, dues, sums of
money, accounts, reckonings, costs, expenses, responsibilities, covenants,
contracts, controversies, Actions, and claims whatsoever, whether known or
unknown, of every name and nature, both in law and in equity, which each of the
Companies, or their Affiliates, successors or assigns ever had, now has, or may
have or shall have against the Seller’s Directors in connection with any actions
taken or omitted to be taken by them as directors of the Companies, except for
fraudulent or willful acts and omissions. . Purchaser shall cause each of the
Companies to sign an undertaking towards Seller’s Directors to that effect, in
the form attached hereto as Schedule 8.2, which will be delivered to the Seller,
signed by all Companies, on the Closing Date, immediately after the Closing.

 

 

 

 

8.3.

Waiver of Preemptive and Similar Rights. For and in consideration of the amounts
payable to the Seller under this Agreement, the Seller hereby waives, such
waiver to be effective only as of the Closing, any and all preemptive rights,
rights of first refusal, tag along, co-sale or other similar rights with regard
to the Companies and any Affiliate thereof that such Seller has or is or may be
entitled to receive, including those which arose or arise as a result of any
event or transaction (whenever occurring), including the execution, delivery or
performance of this Agreement or consummation of the transaction contemplated
hereby.

 

 

 

9.

CONDITIONS TO CLOSING

 

 

 

9.1.

Conditions to Each Party’s Obligations. The respective obligations of each
Seller and the Purchaser to effect the Closing are subject to the satisfaction
at or prior to the Closing Date of each of the following conditions:


8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

9.1.1.

No Injunctions or Restraints. There shall not exist or have been enacted,
entered or enforced any law, regulation, judgment or injunction or any other
action of any court or other governmental authority that makes, illegal or
prohibits the consummation of the Closing.

 

 

 

 

 

 

9.1.2.

Consents. The following consents shall have been obtained:

 

 

 

 

 

 

 

9.1.2.1.

Consent of Bank HaPoalim under the Loan Agreement dated November 30, 1995 by and
between Maui Ocean Center, Inc. and Bank HaPoalim B.M., as amended.

 

 

 

 

 

 

9.2.

Conditions to Obligations of Purchaser. The obligations of Purchaser to effect
the Closing are subject to the satisfaction or waiver by Purchaser at or prior
to the Closing Date of each of the following conditions:

 

 

 

 

 

9.2.1.

Representations and Warranties. The representations and warranties of Seller set
forth in Section 5 above shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the Closing Date, and the Seller shall have delivered
to Purchaser a certificate as specified in Section 4.2.3.

 

 

 

 

 

 

9.2.2.

Performance of Obligations of Seller. Each and all of the covenants and
agreements of Seller to be performed or complied with on or prior to the Closing
shall have been fully performed and complied, and Seller shall have delivered to
Purchaser a certificate confirming the foregoing as of the Closing Date, as
specified in Section 4.2.3.

 

 

 

 

 

 

9.2.3.

Documents. All documents required to be delivered by the Seller under Section
4.2 shall have been delivered.

 

 

 

 

 

9.3.

Conditions to Obligations of Sellers. The obligations of the Seller to effect
the Closing are subject to the satisfaction or waiver by Seller at or prior to
the Closing Date of each of the following conditions:

 

 

 

 

 

9.3.1.

Representations and Warranties. The representations and warranties of Purchaser
set forth in Section 6 shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the Closing Date, and Purchaser shall have delivered to
Sellers a certificate signed by an authorized officer of Purchaser as specified
in Section 4.3.2.

 

 

 

 

 

 

9.3.2.

Performance of Obligations of Purchaser. Each and all of the covenants and
agreements of Purchaser to be performed or complied with on or prior to the
Closing shall have been fully performed and complied, and Purchaser shall have
delivered to Seller a certificate signed by an executive officer of Purchaser
confirming the foregoing as of the Closing Date, as specified in Section 4.3.2.

 

 

 

 

 

 

9.3.3.

Documents. All documents required to be delivered by Purchaser under Section 4.3
shall have been delivered.


9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

10.

INDEMNIFICATION.

 

 

 

10.1.

Either Party (the “Indemnifying Party”) shall indemnify defend and hold harmless
the other party and its respective employees, directors shareholders and
officers (collectively, the “Indemnitees”) from and against, and pay or
reimburse, as the case may be, the Indemnitees for, any and all Damages as
actually incurred or suffered by the Indemnitees directly or indirectly based
upon, arising out of or otherwise in any way relating to or in respect of:

 

 

 

 

 

10.1.1.

any breach of any representation or warranty made by the Indemnifying Party
hereunder;

 

 

 

 

 

 

10.1.2.

any breach or violation of any covenant or agreement of the Indemnifying Party
hereunder;

 

 

 

 

 

10.2.

Procedure for Indemnification.

 

 

 

 

 

10.2.1.

Third Party Claims,

 

 

 

 

 

 

 

10.2.1.1.

Notice. If a claim or a demand is made against an Indemnitee, or an Indemnitee
shall otherwise learn of an assertion, by any person, who is not a party to this
Agreement (and who is not an Affiliate of a Party to this Agreement) (a “Third
Party Claim”) as to which the Indemnifying Party may be obligated to provide
indemnification pursuant to this Agreement, such Indemnitee will notify the
Indemnifying Party in writing, and in reasonable detail, of the Third Party
Claim reasonably promptly after becoming aware of such Third Party Claim,
provided, however, that failure to give any such notification will not affect
the indemnification provided hereunder except to the extent the Indemnifying
Party shall have demonstrated that it has been actually prejudiced as a result
of such failure and to such extent.


10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

 

10.2.1.2.

Assumption of Defense by Indemnifying Party. If a Third Party Claim is made
against an Indemnitee and the Indemnifying Party agrees to indemnify the
Indemnitee therefor, the Indemnifying Party will be entitled to assume the
defense thereof (at the expense of the Indemnifying Party) with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnitee. Should
the Indemnifying Party so elect to assume the defense of a Third Party Claim,
the Indemnifying Party will not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with the
defense thereof as long as the Indemnifying Party diligently conducts such
defense; provided that, if in the Indemnitee’s reasonable judgment a conflict of
interest exists in respect of such claim, such Indemnitee will have the right to
employ separate counsel to represent such Indemnitee and in that event the
reasonable fees and expenses of such separate counsel will be paid by the
Indemnifying Party.


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

 

10.2.1.3.

Indemnitee’s Participation in the Defense. If the Indemnifying Party assumes the
defense of any such Third Party Claim, each Indemnitee will have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party.

 

 

 

 

 

 

 

 

10.2.1.4.

Failure of Indemnifying Party to assume defense. The Indemnifying Party will be
liable for the reasonable fees and expenses of counsel employed by the
Indemnitees for any period during which the Indemnifying Party has failed to
assume the defense thereof or if it does not expressly elect to assume the
defense thereof (including the agreement by the Indemnifying Party to indemnify
the Indemnitees as aforesaid).


12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

 

10.2.1.5.

Information. If the Indemnifying Party assumes the defense of any such Third
Party Claim, the Indemnifying Party will promptly supply to the Indemnitee
copies of all correspondence and documents relating to or in connection with
such Third Party Claim and keep the Indemnitee fully informed of all
developments relating to or in connection with such Third Party Claim
(including, without limitation, providing to the Indemnitee on request updates
and summaries as to the status thereof). If the Indemnifying Party chooses to
defend a Third Party Claim, all the Indemnitees will reasonably cooperate with
the Indemnifying Party in the defense thereof if requested by the Indemnifying
Party (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnifying Party).

 

 

 

 

 

 

 

 

10.2.1.6.

Settlement, Compromise or Discharge. No Indemnifying Party will consent to any
settlement, compromise or discharge (including the consent to entry of any
judgment) of any Third Party Claim without the Indemnitee’s prior written
consent, which will not be unreasonably withheld; provided, that if the
Indemnifying Party agrees to indemnify the Indemnitee for a Third Party Claim,
the Indemnitee will agree to any settlement, compromise or discharge of such
Third Party Claim which the Indemnifying Party may recommend that
unconditionally and irrevocably releases the Indemnitee (pursuant to a release
which is reasonably satisfactory to the Indemnitee) completely from all
Liability in connection with such Third Party Claim, provided, however, that the
Indemnitee may refuse to agree to any such settlement, compromise or discharge
that provides for injunctive or other non-monetary relief affecting the
Indemnitee. If the Indemnifying Party agrees to indemnify the Indemnitee for a
Third Party Claim, the Indemnitee will not (unless required by law) admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent (which consent will
not be unreasonably withheld).


13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

10.2.2.

Party’s Claims. Any claim on account of Damages which does not involve a Third
Party Claim shall be asserted by written notice given by the Indemnitee to the
Indemnifying Party. The failure by any Indemnitee so to notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability which it may
have to such Indemnitee under this Agreement, except to the extent that the
Indemnifying Party shall have demonstrated that it has been actually prejudiced
as a result of such failure and to such extent.

 

 

 

 

 

 

10.2.3.

Failure to dispute obligation to indemnify. If the Indemnifying Party does not
notify the Indemnitee prior to the expiration of a 30-calendar-day period
following its receipt of such notice that the Indemnifying Party disputes its
liability to the Indemnitee under this Agreement, such claim specified by the
Indemnitee in such notice will be conclusively deemed a liability of the
Indemnifying Party under this Agreement and the Indemnifying Party shall pay the
amount of Damages subject to such claim to the Indemnitee on demand or, in the
case of any notice in which the amount of the Damages subject to such claim (or
any portion thereof) is estimated, on such later date when the amount of such
claim (or such portion thereof) becomes finally determined. If the Indemnifying
Party has timely disputed its liability with respect to such Damages subject to
such claim, as provided above, the Indemnifying Party and the Indemnitee will
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved through negotiations by the 90th day after notice of such claim was
given to the Indemnifying Party, the Indemnifying Party and the Indemnitee will
be free to pursue such remedies as may be available under this Agreement or
applicable law.


14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

11.

TERMINATION

 

 

 

11.1.

Right to Terminate. Without derogating from the parties’ rights under any
applicable law, this Agreement may be terminated at any time prior to the
Closing as follows:

 

 

 

 

 

11.1.1.

by consent in writing of all parties hereto; or

 

 

 

 

 

 

11.1.2.

notwithstanding any other term of this Agreement, by any party, if the Closing
and payment of the full Purchase Price does not take place for a reason which is
not attributable to such party until the date which is 60 days after the date
hereof, (the “Drop Dead Date”), provided, however, that (i) Purchaser may not
terminate the Agreement under this Section 11.1.2 if the closing conditions
under Section 9.2 are satisfied but the Closing does not take place because of
failure by Purchaser to fulfill any of the conditions set forth in Section 9.3,
and (ii) a Seller may not terminate the Agreement under this Section 11.1.2 if
the closing conditions under Section 9.3 are satisfied but the Closing does not
take place because of failure by such Seller to fulfill any of the conditions
set forth in Section 9.2; or

 

 

 

 

 

 

11.1.3.

by written notice by the Purchaser to the Seller or by the Seller to the
Purchaser, if there shall be any law that makes consummation of the transaction
contemplated hereby illegal or otherwise prohibited or if any court of competent
jurisdiction or other governmental authority shall have issued an order, decree
or ruling or taken any other action permanently restraining, enjoining or
otherwise prohibiting the consummation of such transaction, and such order,
decree, ruling or other action shall not be subject to appeal or shall have
become final and unappealable; or


15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

 

11.1.4.

by written notice by the Purchaser to the Seller, if there shall have been a
material breach of any representation, warranty, covenant or agreement on the
part of the Seller set forth in this Agreement, or if prior to the Closing Date
any representation or warranty of the Seller set forth in this Agreement shall
have become untrue.

 

 

 

 

 

11.2.

Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 11.1, this Agreement shall thereafter become void and have
no effect, without any liability on the part of any party in respect thereof,
except that nothing herein will relieve any party from Liability for any breach
of any representation, warranty, covenant or agreement in this Agreement that
were due to be performed prior to the termination hereof.

 

 

 

12.

NOTICES

 

 

 

12.1.

All notices required to be sent hereunder shall be in writing and delivered by
hand, fax, registered mail or overnight courier and shall be deemed to have been
given (a) upon three (3) Business Days following the date on which they were
mailed by registered mail return, receipt requested, (b) upon one Business Day
following the dispatch by a recognized overnight courier, or (c) upon one
Business Day following a delivery by fax or hand, receipt acknowledged, all to
the address specified hereinabove for the party receiving the notice. For
purposes of this Agreement a “Business Day” is a day in which banks, generally,
are open for business in Israel

 

 

 

 

12.2.

For purposes of this Agreement, the addresses of the parties shall be as
follows, unless otherwise notified in writing by a party:

 

 

 

 

If to Purchaser:

 

 

 

Red Sea Underwater Observatory Ltd.

 

 

 

16 Abba Hillel Silver Rd.

 

 

 

Ramat-Gan 52506, Israel

 

 

 

Attention:     Miki Gur

 

 

 

Facsimile:     +972-3-576 24 95

 

 

 

If to Seller:

 

 

 

Ampal American-Israel Corporation

 

 

 

111 Arlozorov St.

 

 

 

Tel Aviv, Israel

 

 

 

Attention:     Mr. Yoram Firon

 

 

 

Facsimile:     +971-3-608 01 01


16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

13.

GOVERNING LAW; EXCLUSIVE JURISDICTION.

 

 

 

This Agreement is subject to and shall be governed by and interpreted in
accordance with the laws of the State of Israel, without giving effect to its
relevant choice of law provisions, and each of the parties submits itself to the
sole and exclusive jurisdiction of the courts of Tel-Aviv-Jaffa and waives to
the fullest extent it may do so any objection which it may now or hereafter have
to the laying of venue as aforesaid.

 

 

14.

MISCELLENOUS

 

 

 

14.1.

Entire Agreement, Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and this
Agreement, supersede all prior negotiations, agreements and understandings of
the parties of any nature, whether oral or written, relating thereto. This
Agreement may not be amended, modified or supplemented except by a written
agreement executed by both parties hereto.

 

 

 

 

14.2.

Enforceability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, then such
provision shall be excluded from this Agreement and the remainder of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction.

 

 

 

 

14.3.

Assignment. No party to this Agreement will convey, assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of the other party, except to any Affiliate of such party or to any
successor to all or any portion of its business. No assignment of this Agreement
will relieve the assigning party of its obligations hereunder. Notwithstanding
the above, Seller undertakes not the transfer the Purchased Shares from the date
of execution of this agreement and until the Drop Dead Date.

 

 

 

 

14.4.

Waiver; Remedies. No failure or delay on the part of either party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of either party of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder,
nor will any single or partial exercise of any right, power or privilege
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement. The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
which the parties may otherwise have at law or in equity.


17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

Ampal-RSUO



Sale and Purchase of RSUO/RSMH Shares


 

 

 

 

 

 

14.5.

Fees and Expenses. Each of the Parties hereto shall bear the expenses incurred
by it relating to the transactions contemplated by this Agreement, including
without limitation fees and expenses of counsel.

 

 

 

 

14.6.

Counterparts. This Agreement may be executed in separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.

 

 

 

 

14.7.

Interpretation. Unless the context otherwise requires, words denoting the
singular number only shall include the plural and vice versa. The headings in
this Agreement are inserted for convenience only and shall not affect the
construction thereof. References herein to recitals, sections and exhibits refer
to recitals, sections and exhibits of this Agreement unless otherwise stated.
The recitals, exhibits and schedules form part of this Agreement and shall have
the same force and effect as if expressly set out in the body of this Agreement,
and any reference to this Agreement shall include the exhibits and schedules
hereto.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by its
duly authorized representatives as of the date first above written.

Ampal American Israel Corporation Red Sea Underwater Observatory Ltd.   By: /s/
Jack Bigio /s/ Yoram Firon By: /s/ Benjamin Kahn /s/ Miki Gur   Name: Jack
Bigio, Yoram Firon Name: Benjamin Kahn, Miki Gur   Title: CEO, VP Title:


19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------